DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5-6, 9, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by RU 2359951.
RU ‘951 discloses a process for producing hexafluorobutadiene (HFBD) by dechlorinating 1,2,3,4-tetrachlorohexafluorobutane (HFTCB)  in the presence of water, isopropyl alcohol (having a carbon number of 3) and zinc dust (note Example 1).  This process is the same as that disclosed in the “<Reaction step>” of Example 1 in the 
In any event, RU ‘951 further discloses that the water-alcohol solution of zinc chloride remaining after dechlorination can be easily recycled to recover alcohol and utilize zinc salts.  The recycling method may comprise the step of treating the reaction mass with an amount of hydrochloric acid to dissolve the excess zine, dilute with water and strip of the solvents under vacuum.  This technique allows the reuse of the alcohol (note machine translation, page 3, sixth paragraph).  This fairly teaches the step of adding HCl and water to a solution containing alcohol, zinc and zinc chloride and after the distillation step, zinc chloride is obtained in addition to the water-alcohol azeotrope.
For the instants 3 and 5, the reaction solution in RU ‘951 is obtained by dechlorination reaction of HFTCB (a chlorinated and fluorinated compound), in the presence of zinc and in the process of RU ‘951, HCl is used and zinc chloride is produced as stated above.
For the instant claim 6, 9 and 11, the temperature for the distillation in RU ‘951 is 80oC (note Example 1).  This value is well within the claimed range of “50oC or more and 150oC or less”.
The process of RU ‘951 anticipates the claimed process.
 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1, 3, 5-6, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over RU ‘951.
RU ‘951 discloses a process as stated in the above rejection.
For other alcohol beside the isopropyl alcohol as disclosed in Example 1 or ethanol in Example 3 of RU ‘951, it would have been obvious to one skilled in the art to select an appropriate alcohol as the solvent for the process of RU ‘951 through routine experimentation.
For the temperature of the distillation step, it would have been obvious to one skilled in the art to select a suitable temperature for the distillation step, beside the 80oC as disclosed in Example 1 of RU ‘951, in order to separate the water and alcohol from the zinc chloride.
For the instant claim 12, it would have been obvious to one skilled in the art to remove as much as possible the alcohol from the reaction mass by distillation, this would increase the concentration of the zinc chloride in the distillation residue.

Claim 2, 4, 7-8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 54-115,698 in view of RU ‘951 and optionally further in view of Saito (4,069,297) or McElroy (5,336,297).

For the instant claims 2 and 4, JP ‘698 discloses that in the dehalogenation reaction of halogenated hydrocarbons with metal zinc powder, it is necessary to dissolve the zinc halide formed on the surface of the metal zinc powder in a solvent.  Suitable solvents are alcohol, dioxane, formamide, water-dispersant, ethyl acetate and the like.  In particular, lower alcohol are superior to other solvents because of their favorable boiling point and easy separation of the product and solvent (note machine translation, page 2, top paragraph).  The dehalogenation reaction between the halogenated hydrocarbon and metal zinc in the presence of a lower alcohol, the lower alcohol is used in a large excess so that the zinc halide concentration in the lower alcohol solution is low.  The lower alcohol is methyl alcohol, ethyl alcohol, propyl alcohol, butyl alcohol.  The first three have 1-3 carbons.  JP ‘698 uses methyl alcohol (methanol) in the example (note machine translation, last 4 lines of the middle paragraph).  This lower alcohol solution contains mainly unreacted metal as an insoluble component, and a small amount of zinc oxide and a complex compound of zinc halide and zinc hydroxide contained as impurities in metal zinc (note machine translation, bottom paragraph).  Thus, JP ‘698 fairly discloses that after the dehalogenation reaction, the lower alcohol contains zinc chloride and unreacted zinc is considered as the claimed “mixture containing an alcohol having a carbon or less, a zinc halide, and zinc to give a liquid mixture” in the instant claim 1 and the “mixture” in JP ‘698 was formed by dechlorination as required in the instant claims 4.
oC, dioxane may not be easily separated from the zinc chloride by distillation.  Thus, it would have been obvious to one skilled in the art to replace the dioxane with an alcohol before the step of adding the aqueous hydrochloric acid (which contains water) so that alcohol could easily be separated from zinc chloride later by distillation.  

JP ‘698 fairly discloses the need to separate and re-using zinc halide and lower alcohol (note machine translation, first sentence of the lower paragraph).  JP ‘698 further discloses that since excess of lower alcohol, after the dechlorination, the dilute lower alcohol solution of zinc halide is concentrated by heating, evaporation, etc. and then hydrochloric acid is added to this solution as necessary to obtain a clear lower alcohol solution of zinc halide (note machine translation, the sentence bridging pages 2-3).  JP ‘698 discloses that concentrated hydrochloric acid was used (note machine translation, page 4, first line), this fairly discloses that aqueous hydrochloric acid with concentration up to about 38% was used, such aqueous hydrochloric acid is considered as both the “water” and the “hydrogen halide” as required in the instant claim 1.  Thus, the clear lower alcohol solution of zinc halide as disclosed in JP ‘698 would also contain water.
For the instant claims 7, JP ‘698 fairly discloses the use of HCl and the formation of zinc chloride.

The difference is JP ‘698 does not disclose the distillation step to separate the lower alcohol from the clear lower alcohol solution of zinc halide to obtain an aqueous solution of zinc halide.
RU ‘951 discloses a process as stated above.
RU ‘951 discloses that the water-alcohol solution of zinc chloride remaining after dechlorination can be easily recycled to recover alcohol and utilize zinc salts.  The recycling method may comprise treating the solution with an amount of hydrochloric acid to dissolve the excess zinc, dilute with water, and distill the solvents under vacuum (note machine translation, page 3 , sixth paragraph).
Optionally, Saito ‘297 discloses a process for producing carbon fibers that uses zinc chloride as solvent (note claim 11).
Alternatively and optionally, McElroy ‘297 discloses that aqueous zinc chloride solution can be subjected to electrolysis to produce zinc metal and chlorine gas.
It would have been obvious to one of ordinary skill in the art to recover an aqueous zinc chloride, instead of zinc hydroxide, from the clear lower alcohol solution of zinc halide in the process of JP ‘698, as suggested by RU ‘951 because the solvent could be recovered as well as the zinc chloride, which is a desirable product as suggested by either Saito ‘297 or McElroy ‘297.
oC (note Example 1).
For the instant claims 12-13, Saito ‘297 discloses the use of a 60% by weight aqueous solution of zinc chloride (note column 3, line41-42).  McElroy ‘297 does not specifically disclose the concentration of zinc chloride; however, it would have been obvious to one skilled in the art obtain a zinc chloride with as high of a concentration as possible in order to produce more zinc metal and chlorine gas in the electrolysis step.  

Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on Mon, Thurs and Fri 6:30 AM -3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        March 8, 2022